Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered. 
This action is responsive to remark and amendment filed on 2/24/2022.
b.    	Claims 1, 3 and 5-7 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1, 3 and 5-7 are allowed as the prior art of record, the combined teaching of Suh and OHWA and Shibuya fails to disclose the features in a particular manner as claimed.
	Suh discloses a product lifecycle information management system using ubiquitous technology is provided. The system includes a service manager that comprises a service repository for registering a service using product information in a product lifecycle and multiple interface agents (IAs) for providing an interface for the service registered in the service repository. The system further includes multiple neighboring units that are connected to the 
	OHWA discloses an information processing apparatus including a presentation section which presents an action log that is an action result of a third party, and a schedule adjustment section which incorporates the action log selected from the presented action log by a user as a schedule of schedule information of the user.
	Shibuya discloses in case-based anomaly indication detection in a facility, there are problems such as error generation due to insufficient learning data or execution difficulty due to increased memory capacity and calculation time when the learning data period has been increased to obtain the learning data sufficiently. Provided is a method for monitoring facility state on the basis of a time series signal outputted from the facility, wherein an operation pattern label for each fixed interval is assigned on the basis of the time series signal, learning data is selected on the basis of the operation pattern label for each fixed interval, a normal model is created on the basis of the selected learning data, an anomaly measure is calculated on the basis of the time series signal and the normal model, and the facility state is determined to be anomaly or normal on the basis of the calculated anomaly measure.	
	However, the combined teaching of Suh and OHWA and Shibuya fails to teach store a data model created based on product manufacturing planning, the data model corresponding to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168